PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/951,224
Filing Date: 24 Nov 2015
Appellant(s): Klemm et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellants argued for the rejections under 35 U.S.C. 101 that the claimed invention is not directed to an abstract idea (Appeal Brief pages 4-7). Examiner respectfully disagrees.
	The claimed invention is directed to managing personal behavior or relationships or interactions between people (such as managing/facilitating social activities of communicating between customer(s) and appropriate (customer service) agent(s), and following rules and instructions to select the appropriate agent for a customer communication) and commercial and legal interactions (such as customer relationship management (business relations such as via a marketing/sales/advertising related call to a call center)), and consequently an abstract idea of certain methods of organizing human activity. Further, appellant’s arguments based on Example 46-Claim 4 of the Subject Matter Eligibility Guidance (2019 PEG) are flawed for the following reasons: The argued Example claim simply obtains, collect and transmits information and does not use or further process the information to make a business decision or to alter the process of herd management; whereas, in the appellant’s claimed invention there is at least (i) active interaction with the customer by prompt[ing] the customer to check into a virtual venue, (ii) determin[ing] a sentiment from monitored content, and (iii) selecting an agent and routing the communication to … the agent. Therefore, in the claimed invention certain methods of Contact Center involving human activity are organized, and the claimed invention does not pertain to the fact pattern of the argued example claim.

	Appellant’s arguments focus on statements from applicant’s specification paragraphs 0048, 0058 (“complete identification of a customer… multiple identities… properly recognized … with the same party”), and 0004-0009, 0044, 0054-0055, 0063 (“the communication… better targeted … to free up … resources”). Note that these improvement are directed to a business model improvement (i.e., abstract idea) and does not necessarily constitute a technological improvement. Further, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (MPEP 2106.05(a)). Further, appellant’s arguments based on Example 42 of the Subject Matter Eligibility guidance (2019 PEG) are flawed for the following reasons: the example claim is found to have a practical application based on format conversion necessitated by hardware software dependencies in combination with real-time/immediate access to the resulting data provided to the subscribers, none of these functions exist in the appellant’s claimed invention.

Appellant’s also argued for the rejections under 35 U.S.C. 101 that the Step @B analysis is in error mainly based on Berkheimer requirements (Appeal Brief pages 10-12). Examiner respectfully disagrees.
	Appellant’s arguments fail to clearly point to a claim limitation and why that claim limitation provides significantly more to the identified abstract idea. The arguments merely state “… that the rationale relied upon is in error”-referring to “apply it” rationale and “… the standard has not been met”-possibly referring to Berkheimer requirements. These arguments do not provide any claim specific evidence or support to establish subject matter eligibility under Step 2B of the Alice/Mayo test. Note that subject matter eligibility analysis 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624           
                                                                                                                                                                                             


Conferees:

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629     

Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.